                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                EASTERN DIVISION


CURTIS N. DOTSON                                                         PETITIONER
Reg #20245-076

v.                                Case No. 2:18-cv-00104 JM-JTK

C MARUKA, Warden,
FCI-Forrest City Low                                                  RESPONDENT



                                       JUDGMENT

       Pursuant to the Order entered in this case on this date, IT IS CONSIDERED, ORDERED

and ADJUDGED that the Petition for Writ of Habeas Corpus is DISMISSED without prejudice,

and the relief prayed for is DENIED.

       IT IS SO ADJUDGED this 11th day of June, 2019.




                                                UNITED STATES DISTRICT JUDGE
